UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7315



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL SCOTT MCRAE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-97-94)


Submitted:   January 31, 2001              Decided:   March 7, 2001


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Scott McRae, Appellant Pro Se. Rudolf A. Renfer, Jr., As-
sistant United States Attorney, John Howarth Bennett, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Scott McRae appeals the district court’s order denying

his motion for a new trial under Fed. R. Crim. P. 33.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See United States v. McRae, No. CR-97-94 (E.D.N.C.

Sept. 1, 2000).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2